Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in response to the request for continued examination filed 6/2/2022.15
Claims 1, 2, 10, 15, 21 and 24 have been amended.
Claims 9, 17 and 23 were previously cancelled.
Claims 1-8, 10-16, 18-22, 24 and 25 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/2/2022.
Response to Arguments/Amendments
As it relates to the prior 35 USC 112b rejection and claim 1, applicant’s amendments overcome the rejection; it has been withdrawn.
As it relates to the prior 35 USC 112b rejection and claims 21 and 24, applicant’s amendments overcome the rejection; it has been withdrawn.
As it relates to the prior 35 USC 112b rejection, and claims 10 and 15, applicant’s amendments overcome this rejection; it has been withdrawn.
As it relates to the 35 USC 103 rejection, while applicant argues the amended claim limitations and simply states the references do not teach, disclose or suggest the claim limitations, Examiner respectfully disagrees and maintains that the combination of Tu, Johnson and Santos teach the intended function of applicant’s claim limitations. Examiner has modified the rejection to further clarify how the claims are being interpreted and has addressed each of applicant’s claims as noted below in this Non- Final Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-16, 18-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., US Patent Application Publication No US2012/0310587A1, in view of Johnson et al., US Patent No US8,861,804B1, In further view of Santos et al., Providing User context for Mobile and Social Networking Applications, January 12, 2010, pages 1-25.
With respect to claim 1, 
Tu discloses,
a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (¶83: “…. FIG. 10 is a block diagram 1000 of an example implementation of the mobile device 100 of FIG. 1. The mobile device 100 can include a memory interface 1002 one or more data processors, image processors and/or central processing units 1004, and a peripherals interface 1006. The memory interface 1002, the one or more processors 1004 and/or the peripherals interface 1006 can be separate components or can be integrated in one or more integrated circuits…”; ¶93: “…The memory, 1050 may also store communication instructions 1054 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers…”); 
an activity identification component that: based on selected sensor data received by the activity identification component, and qualifying data employed as baseline data to delineate an activity from a second activity wherein the activity and the second activity are both within a scope of possible activities based on the selected sensor data,  identifies the activity as being associated with an entity of a mobile device, resulting in an identified activity; (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time. A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”; see also, ¶3-¶12; ¶3: “…a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time is received… A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”;¶4: “…linear discriminant analysis identifies particular derived features relevant to distinguishing different activities based on a degree to which values of derived features for one activity differ from values of derived features for other activities ¶5: “…computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed …The posterior probability for a particular activity is determined by including the Gaussian likelihood model and a prior probability density for the particular activity as inputs into a Bayesian filter, the prior probability density representing a probability that the particular activity is occurring at a given time. The prior contextual data includes at least one of a prior presumed activity determined for sensor values received during a previous period of time …”;¶6: “…The derived values are represented in a base feature vector and the abstract values are represented in a transformed feature vector…”;¶9: “…The mobile device further includes a transformation module operable to calculate a plurality of derived values from the plurality of sensor values and selectively combine the derived values to generate one or more abstract values. The mobile device further includes a classifier module operable to identify a presumed activity corresponding to the plurality of sensor values detected over the period of time, the presumed activity identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”;¶10: “…The sensor is an accelerometer. Identifying a presumed activity further includes computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed….”;¶12: “…, implementation of a tiered activity classifier may improve efficiency of determining whether detected motion corresponds to activities in one tier by looking at only derived features specifically identified for activities in that tier….”;¶16: “..training module for processing training data used to determine presumed activity...”;.¶28: “…The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”;¶29; ¶31: “..The mobile device 100 can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or other electronic device or a combination of any two or more of these data processing devices or other data processing devices...”; Fig 3, 4, ¶48-¶51;¶49: “.... training data 305 is collected and fed into a training module...A likelihood model generator 320 in the training module 302 calculates likelihood models 310 that define the likelihood that certain features are present or have particular values when the mobile device 100 is associated with a particular activity. In particular, certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities. The likelihood models 310 generated by the likelihood model generator 320 define a likelihood that an observed combination of derived values 315 corresponds to a particular activity.) Applicant’s disclosure teaches, ¶29: “...the activity identification component can be configured to receive sensor data from one or more sensors and/or mobile devices...”; ¶30: “...The sensor data can be received from the entity's mobile device and/or other mobile devices associated with other entities. It should be noted that any type of sensor can be used....”) Examiner interprets the techniques for determining a particular activity associated with a mobile device including at least but not limited to processing training data via training module, one or more sensor values, modules and/or the like, a plurality of derived values calculated and combined, using linear discriminant analysis, Gaussian likelihood model, tiered activity classifiers, etc for detecting an activity or that a particular activity is occurring given the one or more abstract values (Abstract, ¶3-¶12, ¶28, ¶29-¶31, ¶48-¶51) of Tu as teaching applicant’s “…sensor data received by an activity identification component and qualifying data employed as baseline data…to delineate an activity from a second activity…resulting in an identified activity…”. Further, Examiner interprets the various peripherals (mobile devices, sensors, processors, systems and subsystems) of Tu as teaching applicant’s component(s). 
wherein the selected sensor data is selected as relevant from a set of sensor data based on comparing numerical values of the set of sensor data to parameter types and respective parameter thresholds for the parameter types and identifying the selected sensor data as meeting the respective parameter thresholds for the parameter types, and wherein the parameter types differ from one another;(¶3-¶7; ¶4: “…The linear discriminant analysis is performed on derived values associated with sensor data samples collected during a training phase prior to receiving the plurality of sensor values. The linear discriminant analysis identifies particular derived features relevant to distinguishing different activities based on a degree to which values of derived features for one activity differ from values of derived features for other activities; ¶5: “…The presumed activity is identified by selecting a particular activity associated with a highest posterior probability compared to each activity for which a posterior probability is determined…”;¶7:“…A presumed activity corresponding to the plurality of sensor values detected over the period of time is identified, the presumed activity identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”; ¶28-¶30;¶28: “…The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”; ¶48-¶51; ¶49: “... certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities. The likelihood models 310 generated by the likelihood model generator 320 define a likelihood that an observed combination of derived values 315 corresponds to a particular activity...”) 
and a determination that the selected sensor data and the qualification should be associated with the second activity and should not be associated with the identified activity for current and future instances of detection of the selected sensor data; (¶50: “...As seen in FIG. 3B, the activity detection module 345 may use a classifier 340 as well as biasing and overriding logic 335 to determine an activity type associated with the detected data 325. The classifier 340 assigns a particular activity class, such as walking, running, or driving, for example, to data received within a time window...”; ¶51: “...the classification of detected motion as determined by the classifier 340 may be confirmed, changed, or refined by biasing and overriding logic 335. The biasing and overriding logic 335 can include logic for determining whether certain factors are present within the time window in which device data 325 is received that may affect the probability that the activity class assigned by the classifier 340 matches the actual activity occurring during the time window....  the likelihood models 310 generated during a training phase, as described above in connection with FIG. 3A, are used in combination with other probability models based on other contextual data associated with the mobile device 100, as defined in the biasing and overriding logic 335, to determine the presumed activity class...”;¶52: “... Different activity classes 355 may be associated with a user of the mobile device 100 based on different motions of the mobile device 100. Possible activities based on motion data for the mobile device 100 can include pedestrian activities such as running, walking at a normal speed, or walking slowly, for example. The classifier 340 may also be configured to distinguish different activities within the same, general context. For example, the classifier 340 may not only determine that the motion of the mobile device 100 suggests vehicular activity (i.e., the user is driving), but also whether the mobile device 100 is mounted while the user is driving, held in the hand of the user while the user is driving, laying on a seat, or associated with another, unidentified motion state while the user is driving. Further, the classifier 340 may not determine a specific activity class for a given set of sampled data but may still rule out certain activities based on the motion data. In some instances, for example, the classifier 340 may determine that the mobile device is associated with a semi-stationary activity...”)
and receives validation data comprising a qualification changing the identified activity to the second activity, the identified activity being distinct from the second activity, (¶50: “...As seen in FIG. 3B, the activity detection module 345 may use a classifier 340 as well as biasing and overriding logic 335 to determine an activity type associated with the detected data 325. The classifier 340 assigns a particular activity class, such as walking, running, or driving, for example, to data received within a time window...”; ¶51: “...the classification of detected motion as determined by the classifier 340 may be confirmed, changed, or refined by biasing and overriding logic 335. The biasing and overriding logic 335 can include logic for determining whether certain factors are present within the time window in which device data 325 is received that may affect the probability that the activity class assigned by the classifier 340 matches the actual activity occurring during the time window....  the likelihood models 310 generated during a training phase, as described above in connection with FIG. 3A, are used in combination with other probability models based on other contextual data associated with the mobile device 100, as defined in the biasing and overriding logic 335, to determine the presumed activity class...”) Applicant’s disclosure teaches that 
A person of ordinary skill in the art would have been motivated to combine the known techniques for determining an activity of a user associated with a mobile device including an activity detection module and classifier as taught by Tu to achieve the claimed invention (“..a determination that the selected sensor data and the qualification should be associated with the second activity ‘and should not be associated with the identified activity  for current and future instances of detection of the selected sensor data’) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques for determining an activity of a user into similar systems, hence resulting in an improved method/system for improving efficiency for considering different derived features when determining whether detected motion corresponds to another activity.
Tu discloses all of the above limitations, Tu does not distinctly describe the following limitations, but Johnson however as shown discloses,
a validation component that: prompts the entity, wherein the prompt requests confirmation of whether the identified activity is correct or prompting the entity to confirm that the second activity is correct notwithstanding the selected sensor data has previously been associated with the identified activity (Abstract: “A logic engine applies logic rules to reduce the likelihood that certain matches are correct. The most likely match from among the possible matches is selected for suggestion to the user for verification. Once verified, the metadata of the image indicating the recognized people within the image is updated”; col 14, line 44-col 16 line 41; col 15, lines 30-33: “the activity recognition module 250 includes an activity suggestion module 610, an activity confirmation module 620, an activity update module 630, and an activities database 640... The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610… when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”; col 17, lines 45-60: “...The confirmation module 440 presents 850 the matches selected by the logic engine 430 to the user at the client device 130 (via network 120) for the user to confirm or reject...the person recognition module 230 can "learn" that two people are commonly confused by the facial recognition algorithm. Machine learning techniques can then be utilized to improve the person recognition module's success rate in correctly distinguishing between the two people...”) Applicant’s disclosure teaches that the validation component can prompt the entity to approve the photograph and/or approve an update of the entity’s location being updated on its social media profile -see ¶50. Examiner interprets the learning techniques, logic engine requesting verification from the user, the user confirming or rejecting the preliminary tag assigned to an activity via the activity confirmation module, and user confirming matches via confirmation module of Johnson as teaching the intended function of applicant’s validation component.
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data sing various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities.
Johnson teaches an activity recognition module for receiving, identifying, comparing and updating activities including an activity confirmation module for a user to confirm or reject preliminary tags assigned to an activity. Tu and Johnson are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features as taught by Johnson since it allows for user verification of activities, images and the like via a user interface (Fig 9, col 14, line 44-col 16 line 41).
Tu and Johnson disclose all of the above limitations, the combination of Tu and Johnson does not distinctly describe the following limitations, but Santos however as shown discloses,

and requests confirmation of whether the entity would like for a social media profile associated with the entity to be updated with the identified activity; (Fig 3, page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”;page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission)....to automatically send a status update to social networking services...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”page 9, 5.1 Application Layer....A suggestive icon,...presented to the user...”; page 15 Context Publication...Contexts can be published, upon user permission...”; page 20, ¶3: “...Update the current user status message with the current context.. Enable actions associated with the current context....Tag content with the current context...”; ¶4, line 2: “…We show how the system publishes the user context to three different social services: first for Twitter…then for Hi5…and finally for the instant messaging client SAPO Messenger…”; Figs 11a-11c, 8.1 Twitter and Hi5: “…These tweets are simple text-based messages, that cannot be longer than 140 characters, which aim at answering the question “What am I doing?”. We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, ¶1: “...allows the user to post a message to the network with information about the current activity the user is doing... Fig 11a “What am I doing?”; 8.1 Twitter and Hi5; page 21, Fig 11b “What is Andre doing now?”) Examiner interprets a user responding to a suggestive icon and allowing context to be published of Johnson as teaching applicant’s limitation,” requesting confirmation of whether the entity would like for a social media profile associated with the entity to be updated with the identified activity...”
wherein receipt of the validation data is in response to: prompting the entity to confirm whether the identified activity is correct (page 3, ¶4: “...the use of neural networks ...”; page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”; page 6, ¶2: “...After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”;page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”; Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”; page 20, ¶3: “...Update the current user status message with the current context...Tag content with the current context...”;page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”).
an updating component that: based on the received validation data comprising the qualification and based on the selected sensor data, updates,  with activity data related to the second activity, a social media profile for the entity..(Fig 3, page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission)....to automatically send a status update to social networking services...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”;page 20, ¶3: “...Update the current user status message with the current context...Tag content with the current context...”¶4: “…applications where our context-aware system provides information on the user activity and current situation for usage in social networking…for Hi5 where users can create profiles and share content, and finally for the instant messaging client SAPO Messenger, where user profiles hold a status message…”; 8.1 Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection… Figure 11(b), 11(c), screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”;Fig 12, 8.2 SAPO Messenger...allows each user to assign a status message that is displayed to all the contacts...”; page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”)
Santos discloses a system for sensor data acquisition to feature extraction, context inference and the publication of context information in web-centered servers that support social networking services. Santos further discloses neural network and supervised learning techniques to determine user context which makes of sensors in a user’s mobile device as well as sensors externally connected via Bluetooth and provides/publishes user contexts to social networking services. Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (page 9, ¶1; page 15-16 Context Publication, page 20, ¶3, page 22, ¶1). 

With respect to claim 2,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses, 
wherein the sensor data further comprises biometric sensor data, and wherein the identified activity and the second activity are each a physical activity and wherein the biometric sensor data is utilized to determine a physical activity being performed by the entity (¶26: “..., accelerometer data collected by the mobile device may indicate that the device is moving horizontally at a steady rate with some degree of vertical motion in a periodic fashion. The detected motion of the mobile device may be compared with available motion patterns that are empirically associated with different activities to identify a likelihood that the detected motion corresponds to a particular activity....”; ¶27: “...a detected motion may most likely correspond to motion empirically associated with a user running with the mobile device. Motion data can be empirically associated with running, for example, using training data obtained from devices carried by users that are running...”;¶29: “... activity classes may be grouped into two or more tiers based on the particular combination of features that best distinguishes activities in the same tier, where a first feature analysis tier is used to detect a first set of activities and a second feature analysis tier is used to detect a second set of activities..”;¶48-¶51;¶49: “...certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities...”;¶52: “...Different activity classes 355 may be associated with a user of the mobile device 100 based on different motions of the mobile device 100. Possible activities based on motion data for the mobile device 100 can include pedestrian activities such as running, walking at a normal speed, or walking slowly, for example...”; ¶81: “…Sensor data is collected from a sensor onboard a mobile device at 902. Data derived from the sensor data is correlated with expected values for a subset of a plurality of potential activities at 904. A determination is made as to whether a particular activity can be inferred from the subset of the plurality of potential activities based on the correlation at 906. If an activity can be inferred from the subset of potential activities, the collected sensor data is associated with the inferred activity at 908. If an activity cannot be inferred from the subset of potential activities, different data derived from the sensor data can be correlated with expected values for a different subset of the plurality of potential activities at 910 ..”;Fig 10, ¶84: “…a biometric sensor, or other sensing device, to facilitate related functionalities…”)
and wherein the identified activity comprises running and the second activity comprises jogging(¶6: “…The plurality of possible activities are grouped into at least two different tiers, wherein generating abstract values to determine a presumed activity belonging to a first tier includes applying a first linear discriminant analysis transformation matrix to the base feature vector, and wherein generating abstract values to determine a presumed activity belonging to a second tier includes applying a second, different linear discriminant analysis transformation matrix to the base feature vector. Identifying a presumed activity further includes determining a level of similarity between the one or more abstract values and expected values of each activity in the first tier that correspond to the one or more abstract values; and if the level of similarity associated with each activity in the first tier fails to exceed a predefined minimum level of similarity, determining a level of similarity between one or more different abstract values and expected values of each activity in the second tier that correspond to the one or more different abstract values. The plurality of derived values correspond to derived features representing different characteristics of detected motion associated with the mobile device, the derived features including at least one of a mean magnitude, a variance of magnitude, a number of zero crossings, a mean tilt angle, a variance of tilt angle, energy associated with a magnitude frequency band, or energy associated with a tilt angle frequency band…”, ¶28: “…derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”)
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. One of ordinary skill in the art in the field of data processing would have recognized that applying the known techniques for identifying/differentiating/classifying a combination of features that characterizes or separates activities as taught by Tu would have yielded predictable results (the identified activity comprises jogging and the second activity comprises running) and resulted in an improved system since the known technique for identifying/differentiating/classifying activities was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique for identifying/differentiating/classifying between classes of activities to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

With respect to claim 3,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses, 
37wherein the computer executable components further comprise: one or more sensor components that: generate the sensor data; and transmit the set of sensor data to the activity identification component for analysis by the activity identification component (¶50: “…FIG. 3B …mobile device data 325 collected within a particular time window is received at a motion/static detector 330 on the mobile device 100. The motion/static detector 330 determines whether the mobile device 100 is static or in motion during this time period… the activity detection module 345 may use a classifier 340 as well as biasing and overriding logic 335 to determine an activity type associated with the detected data 325. The classifier 340 assigns a particular activity class, such as walking, running, or driving, for example, to data received within a time window…”) 

With respect to claim 4,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein an accuracy of the identified activity increases as a number of the one or more sensors increases from a first number of the one or more sensors to a second number of the one or more sensors (¶27-¶30, ¶27: “…Motion data can be empirically associated with running, for example, using training data obtained from devices carried by users that are running. Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment. Based on the likelihood that the detected motion pattern of the mobile device corresponds to running and the overall probability that the user is currently running, the "running" activity class may be selected for the particular time span during which accelerometer data was collected…”; ¶48-¶51)

With respect to claim 5,
Tu, Johnson and Santos disclose all of the above limitations, Santos further discloses,
wherein the mobile device is a first mobile device, wherein the set of sensor data is first sensor data, and wherein second sensor data received from a second mobile device is utilized to identify the identified activity. (page 1, Abstract: “…makes use of sensors available in the mobile device as well as sensors externally connected via Bluetooth to provide user context…”; page 16-17, Fig 8…results were obtained by simulating the behavior of four different users…several sequences of context changes were recorded for each user…the sequences of context changes for all users were then clustered… selected clusters effectively have a direct relationship to the original behavior...”; page 17, ¶1: “...pre-process the dataset in order to retain only the most recurrent context names...”)
Tu, Johnson and Santos are directed to the same field of endeavor since they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for gathering aggregated data on multiple users to study different user profiles and behaviors (Fig 8, pg. 16, ¶1, ¶2, page 17 ¶1).

With respect to claim 6,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein the activity identification component comprises a global positioning system capable of generating global positioning system data to be utilized in identifying the activity.(¶27: “…Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment…”)

With respect to claim 7,
Tu, Johnson and Santos disclose all of the above limitations, Santos further discloses,
wherein the updating component selects a picture to update the social media profile based on the second activity.(page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…; page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission)....to automatically send a status update to social networking services...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”;page 20, ¶3: Update the current user status message with the current context…Tag content with the current context…”;¶4: “…our context-aware system provides information on the user activity and current situation for usage in social networking…”; ¶5 8.1, fig 11b Hi5 Personal user profile…Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”page 21, ¶1: “…personal photo albums… system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection… Figure 11(b), 11(c), screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”;Fig 12, 8.2 SAPO Messenger...allows each user to assign a status message that is displayed to all the contacts...”; page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”)
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. Johnson teaches an activity recognition module for receiving, identifying, comparing and updating activities including an activity confirmation module for a user to confirm or reject preliminary tags assigned to an activity. Johnson further teaches a method/system for tagging and sharing photos, videos and activities (col 3 line 44- col 4, line 9; col 15, line 16-col 16 line 41). Santos discloses a system for sensor data acquisition to feature extraction, context inference and the publication of context information in web-centered servers that support social networking services. Santos further discloses neural network and supervised learning techniques to determine user context which makes use of sensors in a user’s mobile device as well as sensors externally connected via Bluetooth and provides/publishes user contexts to social networking services. Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. A person of ordinary skill in the art would have been motivated to combine the known context determination and social networking publishing features as taught by Santos to the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation features and method/system for tagging and sharing photos of Johnson to achieve the claimed invention (“...updating component selects a picture to update the social media profile based on the second activity...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such context determination and social networking publishing features into similar systems, hence resulting in an improved method/system for a mobile device, upon having recognized a specific context, publishing that information to a server (subject to user permission) and automatically send a status update to social networking services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation and method/system for tagging and sharing photos features of Johnson with the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (pg 9, ¶1; page 15-16 Context Publication, page 20, ¶3, pg 22, ¶1).
With respect to claim 8,
Tu, Johnson and Santos disclose all of the above limitations, Santos further discloses,
wherein the updating component selects a text to update the social media profile based on the second activity  (page 20, ¶4, line 2: “…We show how the system publishes the user context to three different social services: first for Twitter…then for Hi5…and finally for the instant messaging client SAPO Messenger…”; Figs 11a-11c, 8.1 Twitter and Hi5: “…These tweets are simple text-based messages, that cannot be longer than 140 characters, which aim at answering the question “What am I doing?”. We use the inferred context information to publish the current activity and situation to a Twitter account…”)
Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. A person of ordinary skill in the art would have been motivated to combine the known context determination, social networking publishing and instant messaging features as taught by Santos to the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation features of Johnson to achieve the claimed invention (“...updating component selects a text to update the social media profile based on the second activity...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such context determination, social networking publishing and instant messaging features into similar systems, hence resulting in an improved method/system for a mobile device, upon having recognized a specific context, publishing that information to a server (subject to user permission) and automatically send a status update, and text based messages to social networking services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation features of Johnson with the context determination, social networking publishing and instant messaging features as taught by Santos since it allows for sending text based messages to social networking services (pg 9, ¶1; page 15-16 Context Publication, page 20, ¶3, pg 22, ¶1).

With respect to claim 10, 
Tu discloses,
A computer program product that facilitates automated profile updates, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (¶7: “…a computer program product is tangibly embodied in a computer-readable storage medium and includes instructions that, when executed, receives a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time…”)
in response to identification of sensor data received by an activity identification component, and qualifying data employed as baseline data to delineate an activity from a second activity wherein the activity and the second activity are both within a scope of possible activities based on the selected sensor data, identify an activity associated with an entity of a mobile device, resulting in an identified activity (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time. A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”;see also, ¶3-¶12; ¶3: “…a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time is received… A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”;¶4: “…Possible implementations can optionally include one or more of the following features …linear discriminant analysis identifies particular derived features relevant to distinguishing different activities based on a degree to which values of derived features for one activity differ from values of derived features for other activities ¶5: “…Identifying a presumed activity further includes computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed …The posterior probability for a particular activity is determined by including the Gaussian likelihood model and a prior probability density for the particular activity as inputs into a Bayesian filter, the prior probability density representing a probability that the particular activity is occurring at a given time. The prior contextual data includes at least one of a prior presumed activity determined for sensor values received during a previous period of time …”;¶6: “…The derived values are represented in a base feature vector and the abstract values are represented in a transformed feature vector…”;¶9: “…The mobile device further includes a transformation module operable to calculate a plurality of derived values from the plurality of sensor values and selectively combine the derived values to generate one or more abstract values. The mobile device further includes a classifier module operable to identify a presumed activity corresponding to the plurality of sensor values detected over the period of time, the presumed activity identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”;¶10: “…The sensor is an accelerometer. Identifying a presumed activity further includes computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed….”;¶12: “…some derived features may provide values that easily distinguish certain activities while other derived features are better suited for distinguishing among other activities. Accordingly, implementation of a tiered activity classifier may improve efficiency of determining whether detected motion corresponds to activities in one tier by looking at only derived features specifically identified for activities in that tier….”;¶16: “..training module for processing training data used to determine presumed activity...”;.¶28: “…The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”;¶29; ¶31: “..The mobile device 100 can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or other electronic device or a combination of any two or more of these data processing devices or other data processing devices...”; Fig 3, 4, ¶48-¶51;¶49: “.... training data 305 is collected and fed into a training module...A likelihood model generator 320 in the training module 302 calculates likelihood models 310 that define the likelihood that certain features are present or have particular values when the mobile device 100 is associated with a particular activity. In particular, certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities. The likelihood models 310 generated by the likelihood model generator 320 define a likelihood that an observed combination of derived values 315 corresponds to a particular activity.) Applicant’s disclosure teaches, ¶29: “...the activity identification component can be configured to receive sensor data from one or more sensors and/or mobile devices. For instance, a mobile device 110 can take a picture of the entity running and send the picture to the profile modification component 100. The picture can then be received by the activity identification component 102, which can then identify an activity (e.g., running) that the entity is engaging in. In addition to the picture, sensors that are operable to receive data associated with the entity, can send sensor data to the activity identification component 102. Thus, the sensor data can also be used in determining the activity that the entity is engaging in. ..” and ¶30: “... the activity identification component 102 can combine the picture data and the heart rate data (e.g., indicating an elevated heart rate) to conclude that the entity is currently running. The sensor data can be received from the entity's mobile device and/or other mobile devices associated with other entities. It should be noted that any type of sensor can be used, and that sensors can include, but are not limited to: optical sensors, heart rate sensors, gyroscopes, accelerometers, facial recognitions sensors, global positioning system (GPS) sensors, microphones, audio sensors, light sensors, infrared sensors, radio frequency identification (RFID) sensors, etc...”; Examiner interprets the techniques for determining a particular activity associated with a mobile device including at least but not limited to processing training data via training module, one or more sensor values, modules and/or the like, a plurality of derived values calculated and combined, using linear discriminant analysis, Gaussian likelihood model, tiered activity classifiers, etc for detecting an activity or that a particular activity is occurring given the one or more abstract values (Abstract, ¶3-¶12, ¶28, ¶29-¶31, ¶48-¶51) of Tu as teaching the intended function of applicant’s “…sensor data received by an activity identification component and qualifying data employed as baseline data…to delineate an activity from a second activity…resulting in an identified activity…”. Further, applicant’s disclosure at ¶68 teaches, “…Generally, program modules include routines, programs, components, data structures, etc. that perform particular tasks and/or implement particular abstract data types …”; ¶69 discloses, “…As used in this application, the terms “component”, “system”, "platform," "interface," and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities. The entities disclosed herein can be either hardware, a combination of hardware and software, software, or software in execution…” Further, Examiner interprets the various peripherals (mobile devices, sensors, processors, systems and subsystems) of Tu teach the intended function of applicant’s component(s). 
Tu discloses all of the above limitations, Tu does not distinctly describe the following limitations, but Johnson however as shown discloses,

wherein the sensor data comprises a picture of the entity taken by the mobile device (col 4, lines 31-42: “…A client device 130 may optionally include an integrated camera so that the device can be used to upload an image to the image server 110 after capturing the image…”)
prompt the entity to confirm whether the identified activity is correct;(col 14, line 40-col 15, line 51; col 15, lines 30-33: “… The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610…when a tag is provisional it may be stored in the memory of the image server 110 and when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”) Examiner interprets the activity confirmation component of Johnson as teaching the intended function of applicant’s validation component.
receive validation data comprising a validation of the identified activity, wherein receipt of the validation data is in response to prompting the entity to confirm whether the identified activity is correct or that the second activity is correct notwithstanding the selected sensor data has previously been associated with the identified activity; ((Abstract: “A logic engine applies logic rules to reduce the likelihood that certain matches are correct. The most likely match from among the possible matches is selected for suggestion to the user for verification. Once verified, the metadata of the image indicating the recognized people within the image is updated”; col 14, line 44-col 16 line 41; col 15, lines 30-33: “the activity recognition module 250 includes an activity suggestion module 610, an activity confirmation module 620, an activity update module 630, and an activities database 640... The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610… when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”; col 17, lines 45-60: “...The confirmation module 440 presents 850 the matches selected by the logic engine 430 to the user at the client device 130 (via network 120) for the user to confirm or reject...the person recognition module 230 can "learn" that two people are commonly confused by the facial recognition algorithm. Machine learning techniques can then be utilized to improve the person recognition module's success rate in correctly distinguishing between the two people...”) Applicant’s disclosure teaches that the validation component can prompt the entity to approve the photograph and/or approve an update of the entity’s location being updated on its social media profile -see ¶50. Examiner interprets the learning techniques, logic engine requesting verification from the user, the user confirming or rejecting the preliminary tag assigned to an activity via the activity confirmation module, and user confirming matches via confirmation module of Johnson as teaching the intended function of applicant’s validation component.
and in response to an absence of sensor data: determine a probability associated with an activity determination being correct based on tagged or partitioned data; (col 14, line 44-col 16 line 41; col 15, lines 30-33: “… the activity recognition module 250 includes an activity suggestion module 610, an activity confirmation module 620, an activity update module 630, and an activities database 640... The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610… when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”; col 17, lines 45-60: “...The confirmation module 440 presents 850 the matches selected by the logic engine 430 to the user at the client device 130 (via network 120) for the user to confirm or reject...the person recognition module 230 can "learn" that two people are commonly confused by the facial recognition algorithm. Machine learning techniques can then be utilized to improve the person recognition module's success rate in correctly distinguishing between the two people...”)
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. Johnson teaches a method/system for tagging and sharing photos, videos and activities in an image/photo/video. Johnson further teaches an activity recognition module for receiving and identifying an activity via comparing an image/photo/video to known activities. Tu and Johnson are directed to the same field of endeavor since they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for activity detection of Tu to include the activity confirmation features as taught by Johnson since it allows for user verification of activity metadata (col 15, lines 30-33).
Tu and Johnson disclose all of the above limitations, the combination of Tu and Johnson does not distinctly describe the following limitations, but Santos however as shown discloses,
based on the identified activity, update a social media profile associated with the activity with activity data related to the identified activity(Figure 11(b), 11(c),screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”;page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”;page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…;page 20, 8.1 Twitter and Hi5; ¶3: Update the current user status message with the current context…”; ¶4: “…applications where our context-aware system provides information on the user activity and current situation for usage in social networking…for Hi5 where users can create profiles and share content, and finally for the instant messaging client SAPO Messenger, where user profiles hold a status message…”; page 21, Table 5, ¶1: “…system automates this status updates by publishing the user context periodically…context information is published over a Wi-Fi…”)
wherein the activity data with which the social media profile is updated comprises the picture of the entity taken by the mobile device in determining the identified activity(Figure 11(b), 11(c),screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”;page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…;page 20, 8.1 Twitter and Hi5; ¶3: Update the current user status message with the current context…”)
generate activity identification data based on learned behavior associated with past activities received from electronic media;
 and update a post to a social media profile associated with the activity identification data based on the learned behavior (page 3, ¶4: “...the use of neural networks ...”; page 6, ¶2: “...during the training period, the user will set the context manually and the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”; Fig 3, page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”; page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”;page 20, ¶3: “...Update the current user status message with the current context...Tag content with the current context...”¶4: “…applications where our context-aware system provides information on the user activity and current situation for usage in social networking…for Hi5 where users can create profiles and share content, and finally for the instant messaging client SAPO Messenger, where user profiles hold a status message…”; 8.1 Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection…”; page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”) Examiner interprets the context information published of Santos as teaching applicant’s activity identification data. 
Santos discloses a system for sensor data acquisition to feature extraction, context inference and the publication of context information in web-centered servers that support social networking services. Santos further discloses neural network and supervised learning techniques to determine user context which makes use of sensors in a user’s mobile device as well as sensors externally connected via Bluetooth and provides/publishes user contexts to social networking services. Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. A person of ordinary skill in the art would have been motivated to combine the known context determination and social networking publishing features as taught by Santos to the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation features of Johnson to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such context determination and social networking publishing features into similar systems, hence resulting in an improved method/system for a mobile device, upon having recognized a specific context, publishing that information to a server (subject to user permission) and automatically send a status update to social networking services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (page 6, ¶2, page 9, ¶1; page 15-16 Context Publication, page 20, ¶3, page 22, ¶1). 

With respect to claim 11,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses, 
wherein the sensor data further comprises biometric sensor data, and wherein the biometric sensor data is utilized to determine a physical activity being performed by the entity (¶81: “…Sensor data is collected from a sensor onboard a mobile device at 902. Data derived from the sensor data is correlated with expected values for a subset of a plurality of potential activities at 904. A determination is made as to whether a particular activity can be inferred from the subset of the plurality of potential activities based on the correlation at 906. If an activity can be inferred from the subset of potential activities, the collected sensor data is associated with the inferred activity at 908. If an activity cannot be inferred from the subset of potential activities, different data derived from the sensor data can be correlated with expected values for a different subset of the plurality of potential activities at 910 ..”;Fig 10, ¶84: “…a biometric sensor, or other sensing device, to facilitate related functionalities…”)

With respect to claim 12,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses, 
37wherein the computer executable components further comprise: one or more sensor components that: generate the sensor data; and transmit the set of sensor data to the activity identification component for analysis by the activity identification component (Fig. 3B, ¶48-¶51;¶49: “... likelihood model generator...certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities...”;¶50: “…mobile device data 325 collected within a particular time window is received at a motion/static detector 330 on the mobile device 100. The motion/static detector 330 determines whether the mobile device 100 is static or in motion during this time period… the activity detection module 345 may use a classifier 340 as well as biasing and overriding logic 335 to determine an activity type associated with the detected data 325. The classifier 340 assigns a particular activity class, such as walking, running, or driving, for example, to data received within a time window…”) Examiner interprets the at least the likelihood module generator, and activity detection module including a classifier techniques of Tu as teaching the intended function of applicant’s activity identification component.
With respect to claim 13,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein an accuracy of the identified activity increases as a number of the one or more sensors increases from a first number of the one or more sensors to a second number of the one or more sensors.(claim 1: “..receiving a plurality of sensor values detected by one or more sensors onboard the mobile device over a period of time...”;¶12: “...implementation of a tiered activity classifier may improve efficiency of determining whether detected motion corresponds to activities...”;¶16: “...training module for processing training data used to determine presumed activity...”;Fig 7, ¶21: “.determining a presumed activity associated with a mobile device in a tiered implementation...”;¶27-¶30, ¶27: “…Motion data can be empirically associated with running, for example, using training data obtained from devices carried by users that are running. Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment. Based on the likelihood that the detected motion pattern of the mobile device corresponds to running and the overall probability that the user is currently running, the "running" activity class may be selected for the particular time span during which accelerometer data was collected…”; ¶28: “...empirical data used to determine the likelihood of an activity associated with detected motion patterns is collected from prior samples of collected data. In some instances, a training phase is implemented in a controlled environment to collect samples of sensor data for known activities. For example, multiple samples of accelerometer data can be collected from a mobile device undergoing motions from the same activity...  The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities.”; ¶29: “... Gaussian likelihood models may be defined for each combination of features identified using linear discriminant analysis of collected training data. The empirical data, in combination with other contextual information, may then be used to determine an expected activity associated with a mobile device...”; ¶30: “...Data from other sensors on the mobile device may also be used to detect motion of the mobile device and determine a presumed activity associated with the mobile device. In some instances, accelerometer sensors can be used in combination with other sensors, such as a three-axis gyroscope or magnetometer, for example, to obtain data for determining a presumed activity based on motion patterns of a mobile device...”;¶48). Examiner further points applicant to Johnson (col 17, lines 45-60) where it teaches using logic rules engine and machine learning techniques to improve the success rate in correctly distinguishing activities, location and people (col 17, lines 45-60); and that Santos, also discloses on page 6, ¶2: “...during the training period.... the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”)

With respect to claim 14,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein the mobile device is a first mobile device, wherein the set of sensor data is first sensor data (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time…)
Johnson further discloses,
wherein second sensor data is crowdsourced from a set of mobile devices distinct from the mobile device and the first sensor data and the second sensor data is utilized to identify the identified activity (col 4, lines 10-38: “…The network 120 relays communications between the image server 110 and the client devices 130… WiMax, 3GPP LTE…client devices 130 are electronic devices that are capable of communicating with the image server 110 via the network 120.. a client device 130 may be a smartphone, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, or the like. A client device 130 may optionally include an integrated camera so that the device can be used to upload an image to the image server 110 after capturing the image…”; col 15, lines 17-29: “…The activity suggestion module 610 can also be configured to infer activities based on the people identified in an image. For example, if a group of people (e.g., three) are identified in a large number of photographs (e.g., more than five) that have been confirmed to correspond to an activity, any other photos containing the same group of people can be provisionally tagged as corresponding to the same activity…”)
Applicant’s disclosure generally teaches at ¶21 that, “…the system can use existing technologies to detect and identify nearby entities and/or devices via a wireless fidelity (Wi-Fi) network, Bluetooth …specific events attended by multiple entities can be crowd sourced and curated to update a social media profile associated with one of the entities in real-time or near real-time…by using the crowd sourced data, the entity can procure data related to the entity without accessing their mobile device…” ;¶22: “…, the system can monitor and analyze a nearby entity's social media feed and learn, from curated content, by using existing photo albums comprising entities, location data, time data, etc. Additionally, the system can create an entry based on friend's post or new post criteria related to another entity”. Hence, Examiner interprets the techniques for inferring activities via the activity suggestion module of Johnson as teaching the intended function of applicant’s crowdsourced data.
Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the context determination and social networking publishing features of Santos and the activity confirmation features of Johnson since it allows for inferring activities based on the people identified in an image that correspond to a confirmed activity (col 15, lines 17-29).

With respect to claim 15,  
Tu discloses,
based on sensor data received by an activity identification component and qualifying data employed as baseline data to delineate an activity from a second activity wherein the activity and the second activity are both within a scope of possible activities based on the selected sensor data, identifying, by a device operatively coupled to a processor, an activity associated with an entity of a mobile device, resulting in an identified activity, (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time. A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”; see also, ¶3-¶12; ¶3: “…a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time is received… A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”;¶4: “…Possible implementations can optionally include one or more of the following features …linear discriminant analysis identifies particular derived features relevant to distinguishing different activities based on a degree to which values of derived features for one activity differ from values of derived features for other activities...”; ¶5: “…Identifying a presumed activity further includes computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed …The posterior probability for a particular activity is determined by including the Gaussian likelihood model and a prior probability density for the particular activity as inputs into a Bayesian filter, the prior probability density representing a probability that the particular activity is occurring at a given time. The prior contextual data includes at least one of a prior presumed activity determined for sensor values received during a previous period of time …”;¶6: “…The derived values are represented in a base feature vector and the abstract values are represented in a transformed feature vector…”;¶9: “…a classifier module operable to identify a presumed activity corresponding to the plurality of sensor values detected over the period of time, the presumed activity identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values….”;¶10: “…The sensor is an accelerometer. Identifying a presumed activity further includes computing, for each of the plurality of possible activities, a Gaussian likelihood model representing a probability that, given a particular activity, a specific set of abstract values is observed….”;¶28: “…linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”;¶29¶31: “..The mobile device 100 can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or other electronic device or a combination of any two or more of these data processing devices or other data processing devices...”; Fig 3, 4, ¶48-¶51;¶49: “.... training data 305 is collected and fed into a training module...A likelihood model generator 320 in the training module 302 calculates likelihood models 310 that define the likelihood that certain features are present or have particular values when the mobile device 100 is associated with a particular activity. In particular, certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities. The likelihood models 310 generated by the likelihood model generator 320 define a likelihood that an observed combination of derived values 315 corresponds to a particular activity...”) Applicant’s disclosure teaches, ¶29: “...the activity identification component can be configured to receive sensor data from one or more sensors and/or mobile devices. For instance, a mobile device 110 can take a picture of the entity running and send the picture to the profile modification component 100. The picture can then be received by the activity identification component 102, which can then identify an activity (e.g., running) that the entity is engaging in. In addition to the picture, sensors that are operable to receive data associated with the entity, can send sensor data to the activity identification component 102. Thus, the sensor data can also be used in determining the activity that the entity is engaging in. ..” and ¶30: “... the activity identification component 102 can combine the picture data and the heart rate data (e.g., indicating an elevated heart rate) to conclude that the entity is currently running. The sensor data can be received from the entity's mobile device and/or other mobile devices associated with other entities. It should be noted that any type of sensor can be used, and that sensors can include, but are not limited to: optical sensors, heart rate sensors, gyroscopes, accelerometers, facial recognitions sensors, global positioning system (GPS) sensors, microphones, audio sensors, light sensors, infrared sensors, radio frequency identification (RFID) sensors, etc...”. Examiner interprets the techniques, models, modules, analysis tools for determining a particular activity associated with a mobile device including at least but not limited to training data, one or more sensor values, modules, a plurality of derived values calculated and combined, using linear discriminant analysis, Gaussian likelihood model, tiered activity classifiers, etc for detecting an activity or that a particular activity is occurring  (Abstract, ¶3-¶12, ¶28, ¶29-¶31; ¶48-¶51) of Tu as teaching the intended function of applicant’s “…sensor data received by an activity identification component and qualifying data employed as baseline data…to delineate an activity from a second activity…resulting in an identified activity…”. Further, applicant’s disclosure at ¶68 teaches, “…program modules include routines, programs, components, data structures, etc. that perform particular tasks and/or implement particular abstract data types …”; ¶69 discloses, “…As used in this application, the terms “component”, “system”, "platform," "interface," and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities. The entities disclosed herein can be either hardware, a combination of hardware and software, software, or software in execution…” Hence, Examiner interprets the various peripherals (mobile devices, sensors, processors, systems and subsystems) of Tu teach the intended function of applicant’s component(s). 
wherein the one or more other mobile devices are distinct from the mobile device (¶44: “…The mobile devices 100a and 100b can also establish communications by other means. For example, the wireless device 100a can communicate with other wireless devices, e.g., other wireless devices 100, cell phones, etc., over the wireless network 212. Likewise, the mobile devices 100a and 100b can establish peer-to-peer communications 220, e.g., a personal area network, by use of one or more communication subsystems, such as the Bluetooth.TM. communication device 188 shown in FIG. 1…”)
Tu discloses all of the above limitations, Tu does not distinctly describe the following limitations, but Johnson however as shown discloses,
wherein the sensor data is crowdsourced data from one or more other mobile devices associated with entities other than the entity (col 4, lines 10-38: “…The network 120 relays communications between the image server 110 and the client devices 130…WiMax, 3GPP LTE…client devices 130 are electronic devices that are capable of communicating with the image server 110 via the network 120... a client device 130 may be a smartphone, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, or the like. A client device 130 may optionally include an integrated camera so that the device can be used to upload an image to the image server 110 after capturing the image…”; col 15, lines 17-29: “…the activity suggestion module 610 can scrape activities corresponding to a location from internet materials related to that location, such as comments on photographs on FLICKR.TM. that have similar position data. The activity suggestion module 610 can also be configured to infer activities based on the people identified in an image. For example, if a group of people (e.g., three) are identified in a large number of photographs (e.g., more than five) that have been confirmed to correspond to an activity, any other photos containing the same group of people can be provisionally tagged as corresponding to the same activity…”) 
Applicant’s discourse ¶20 teaches, “...specific events attended by multiple entities can be crowd sourced and curated to update a social media profile associated with one of the entities in real-time or near real-time...”;¶21 that, “…the system can use existing technologies to detect and identify nearby entities and/or devices via a wireless fidelity (Wi-Fi) network, Bluetooth…specific events attended by multiple entities can be crowd sourced and curated to update a social media profile associated with one of the entities in real-time or near real-time…by using the crowd sourced data, the entity can procure data related to the entity without accessing their mobile device…” ;¶22: “…, the system can monitor and analyze a nearby entity's social media feed and learn, from curated content, by using existing photo albums comprising entities, location data, time data, etc. Additionally, the system can create an entry based on friend's post or new post criteria related to another entity....”. Examiner interprets the various techniques for inferring activities via the activity suggestion module of Johnson as teaching the intended function of applicant’s crowdsourced data.
wherein the sensor data comprises data processed via facial recognition software at the mobile device or at a mobile network that identifies the entity; (col 3, line 65- col 4, line 9: “…the image server 110 can analyze the metadata of contributed images to find related images and perform facial recognition to automatically identify and tag recognized people in images…”)
prompting by the device, the entity to confirm whether the identified activity is correct; (col 14, line 40-col 15, line 51; col 15, lines 30-33: “… The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610…when a tag is provisional it may be stored in the memory of the image server 110 and when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”) Examiner interprets the activity confirmation component of Johnson as teaching the intended function of applicant’s validation component.
receiving by the device, validation data comprising a validation of the identified activity, wherein receipt of the validation data is in response to prompting the entity to confirm whether the identified activity is correct or the second activity is correct notwithstanding the selected sensor data has previously been associated with the identified activity; (Abstract: “A logic engine applies logic rules to reduce the likelihood that certain matches are correct. The most likely match from among the possible matches is selected for suggestion to the user for verification. Once verified, the metadata of the image indicating the recognized people within the image is updated”; col 14, line 44-col 16 line 41; col 15, lines 30-33: “the activity recognition module 250 includes an activity suggestion module 610, an activity confirmation module 620, an activity update module 630, and an activities database 640... The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610… when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”; col 17, lines 45-60: “...The confirmation module 440 presents 850 the matches selected by the logic engine 430 to the user at the client device 130 (via network 120) for the user to confirm or reject...the person recognition module 230 can "learn" that two people are commonly confused by the facial recognition algorithm. Machine learning techniques can then be utilized to improve the person recognition module's success rate in correctly distinguishing between the two people...”) Applicant’s disclosure teaches that the validation component can prompt the entity to approve the photograph and/or approve an update of the entity’s location being updated on its social media profile -see ¶50. Examiner interprets the learning techniques, logic engine requesting verification from the user, the user confirming or rejecting the preliminary tag assigned to an activity via the activity confirmation module, and user confirming matches via confirmation module of Johnson as teaching the intended function of applicant’s validation component.
and based on an absence of sensor data: determining a probability associated with an activity determination being correct based on tagged or partitioned data; (col 2, lines 15-28: “... matching data includes a measure of likelihood that a match is correct. A logic engine applies logic rules to reduce the likelihood that certain matches are correct...”; col 7, lines 45-65: “...After the user uploads the image 300 to the image server 110, the metadata analysis module 208 may also operate in conjunction with the activity recognition module 250 to compare the timestamp 310 to the timestamps 310 of other images 300 in the image store 212 and assign an activity 314 to the image 300...”;col 9, lines 45-53: “..the logic engine 430 applies the logic rules to improve the accuracy in tagging recognized people in the images by first finding the highest likelihood match in an image and preliminarily tagging that face with the corresponding matched person. As the same person cannot appear more than once in the image, any other matches for that person are removed. The logic engine 430 then finds the next highest match and adds a preliminary tag and removes other matches in the same manner...”; col 14, line 44-col 16 line 41; col 15, lines 30-33: “…the activity recognition module 250 includes an activity suggestion module 610, an activity confirmation module 620, an activity update module 630, and an activities database 640... The activity confirmation module 620 provides a user interface to client devices 130, via network 120, with which a user can confirm or reject the preliminary tags assigned to an image batch by the activity suggestion module 610… when verified, the activity confirmation module 620 adds the activity to the corresponding image's metadata 304.”; Fig. 7, Example Methods of Assisted tagging; col 16 line 42-col 17, line 13: “..the image server 110 receives 710 a batch of images. The batch includes one or more images uploaded to the image server 110 by a user from a client device 130 using the user interface provided by the batch upload module 215... the metadata analysis module 220 analyzes 720 metadata associated with each image to determine people, locations, and activities that have already been identified as corresponding to the image... the activity recognition module 250 determines 750 activities shown in the images image server the newly identified people, locations, and activities are added to the metadata stored in the corresponding images... Accordingly, the accurate tagging of people, locations, and activities for even large sets of images can be more conveniently accomplished using the assisted tagging techniques ...As a result, the images become searchable, displayable, and shareable using the people, location, and activity tags that have been created....”; lines 45-60: “...The confirmation module 440 presents 850 the matches selected by the logic engine 430 to the user at the client device 130 (via network 120) for the user to confirm or reject...the person recognition module 230 can "learn" that two people are commonly confused by the facial recognition algorithm. Machine learning techniques can then be utilized to improve the person recognition module's success rate in correctly distinguishing between the two people...”)
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. Johnson teaches a method/system for tagging and sharing photos, videos and activities in an image/photo/video. Johnson further teaches an activity recognition module for receiving and identifying an activity via comparing an image/photo/video to known activities. Tu and Johnson are directed to the same field of endeavor since they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for activity detection of Tu to include the activity confirmation features as taught by Johnson since it allows for user verification of activity metadata (col 15, lines 30-33).
Tu and Johnson disclose all of the above limitations, the combination of Tu and Johnson does not distinctly describe the following limitations, but Santos however as shown discloses,
based on the identified activity, updating, by the device, a social media profile associated with the activity with activity data related to the identified activity (page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”;page 20, ¶3: retrieve and publish context information automatically to social networking sites...Update the current user status message with the current context…Enable actions associated with the current context...Tag content with the current context…”; ¶4: “…applications where our context-aware system provides information on the user activity and current situation for usage in social networking…for Hi5 where users can create profiles and share content, and finally for the instant messaging client SAPO Messenger, where user profiles hold a status message…”; 8.1 Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, Table 5, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection) …Figure 11(b), 11(c), screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”)
generating activity identification data based on learned behavior associated with past activities received from electronic media; and updating a post to a social media profile associated with the activity identification data based on the learned data. (page 3, ¶4: “...the use of neural networks ...”; page 6, ¶2: “..during the training period, the user will set the context manually and the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”; Fig 3, page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”page 9,¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”;page 20, ¶3: retrieve and publish context information automatically to social networking sites...Update the current user status message with the current context…Enable actions associated with the current context...Tag content with the current context…”;¶4: “…applications where our context-aware system provides information on the user activity and current situation for usage in social networking…for Hi5 where users can create profiles and share content, and finally for the instant messaging client SAPO Messenger, where user profiles hold a status message…”; 8.1 Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection…”; page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”) Examiner interprets the context information published of Santos as teaching applicant’s activity identification data. 
Santos discloses a system for sensor data acquisition to feature extraction, context inference and the publication of context information in web-centered servers that support social networking services. Santos further discloses neural network and supervised learning techniques to determine user context which makes use of sensors in a user’s mobile device as well as sensors externally connected via Bluetooth and provides/publishes user contexts to social networking services. Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. A person of ordinary skill in the art would have been motivated to combine the known context determination and social networking publishing features as taught by Santos to the method/system for determining a presumed activity associated with mobile devices of Tu and the activity confirmation features of Johnson to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such context determination and social networking publishing features into similar systems, hence resulting in an improved method/system for a mobile device, upon having recognized a specific context, publishing that information to a server (subject to user permission) and automatically send a status update to social networking services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (page 6, ¶2, page 9, ¶1; page 15-16 Context Publication, page 20, ¶3, page 22, ¶1). 

With respect to claim 16,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses, 
wherein the sensor data further comprises biometric sensor data, and wherein the biometric sensor data is utilized to determine a physical activity being performed by the entity (¶81: “…Sensor data is collected from a sensor onboard a mobile device at 902. Data derived from the sensor data is correlated with expected values for a subset of a plurality of potential activities at 904. A determination is made as to whether a particular activity can be inferred from the subset of the plurality of potential activities based on the correlation at 906. If an activity can be inferred from the subset of potential activities, the collected sensor data is associated with the inferred activity at 908. If an activity cannot be inferred from the subset of potential activities, different data derived from the sensor data can be correlated with expected values for a different subset of the plurality of potential activities at 910”; Fig 10, ¶84: “…a biometric sensor, or other sensing device, to facilitate related functionalities. …”)

With respect to claim 18,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein an accuracy of the identified activity increases as a number of the one or more sensors increases from a first number of the one or more sensors to a second number of the one or more sensors (claim 1: “..receiving a plurality of sensor values detected by one or more sensors onboard the mobile device over a period of time...”;¶12: “...implementation of a tiered activity classifier may improve efficiency of determining whether detected motion corresponds to activities...”;¶16: “...training module for processing training data used to determine presumed activity...”;Fig 7, ¶21: “.determining a presumed activity associated with a mobile device in a tiered implementation...”;¶27-¶30, ¶27: “…Motion data can be empirically associated with running, for example, using training data obtained from devices carried by users that are running. Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment. Based on the likelihood that the detected motion pattern of the mobile device corresponds to running and the overall probability that the user is currently running, the "running" activity class may be selected for the particular time span during which accelerometer data was collected…”; ¶28: “...empirical data used to determine the likelihood of an activity associated with detected motion patterns is collected from prior samples of collected data. In some instances, a training phase is implemented in a controlled environment to collect samples of sensor data for known activities. For example, multiple samples of accelerometer data can be collected from a mobile device undergoing motions from the same activity...  The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities.”; ¶29: “... Gaussian likelihood models may be defined for each combination of features identified using linear discriminant analysis of collected training data. The empirical data, in combination with other contextual information, may then be used to determine an expected activity associated with a mobile device...”; ¶30: “...Data from other sensors on the mobile device may also be used to detect motion of the mobile device and determine a presumed activity associated with the mobile device. In some instances, accelerometer sensors can be used in combination with other sensors, such as a three-axis gyroscope or magnetometer, for example, to obtain data for determining a presumed activity based on motion patterns of a mobile device...”; ¶48). Examiner further points applicant to Johnson (col 17, lines 45-60) where it teaches using logic rules engine and machine learning techniques to improve the success rate in correctly distinguishing activities, location and people (col 17, lines 45-60); and that Santos, also discloses on page 6, ¶2: “..during the training period....the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”)
 
With respect to claim 19,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein the mobile device is a first mobile device, wherein the set of sensor data is first sensor data (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time…)
Santos further discloses,
wherein second sensor data received from a second mobile device of the one or more other mobile devices is utilized to identify the identified activity(page 1, Abstract: “…portable and wearable sensors provide the basis for new context-aware services…makes use of sensors available in the mobile device as well as sensors externally connected via Bluetooth to provide user context…”; page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…; page 16-17, Fig 8…results were obtained by simulating the behavior of four different users…several sequences of context changes were recorded for each user…the sequences of context changes for all users were then clustered…the data was stored in a Microsoft SQL Server database and then analyzed…”;¶4: “…our context-aware system provides information on the user activity and current situation for usage in social networking…”; page 17, ¶1: “...pre-process the dataset in order to retain only the most recurrent context names...”; page 20, ¶3: Update the current user status message with the current context…Tag content with the current context…”)
Tu, Johnson and Santos are directed to the same field of endeavor since they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for gathering aggregated data on multiple users to study different user profiles and behaviors (Fig 8, pg. 16, ¶1, ¶2, page 17 ¶1).

With respect to claim 20,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein the activity identification component comprises a global positioning system capable of generating global positioning system data to be utilized in identifying the activity.(¶27: “…Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment…”)

With respect to claims 21 and 24,
Tu discloses,
 a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: ¶83: “FIG. 10 is a block diagram 1000 of an example implementation of the mobile device 100 of FIG. 1. The mobile device 100 can include a memory interface 1002 one or more data processors, image processors and/or central processing units 1004, and a peripherals interface 1006. The memory interface 1002, the one or more processors 1004 and/or the peripherals interface 1006 can be separate components or can be integrated in one or more integrated circuits…”; ¶93: “…The memory, 1050 may also store communication instructions 1054 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers…”)
a computer program product that facilitates automated profile updates, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (¶7: “…a computer program product is tangibly embodied in a computer-readable storage medium and includes instructions that, when executed, receives a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time…”)
a collection component that: collects activity data associated with an activity of an entity from one or more sensors  and collects a picture of the entity taken by the system and engaging in the activity, 515/832,365more sensors, (Abstract: “…Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for determining a presumed activity associated with a mobile device. A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time. A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”)
wherein the one or more sensors are biometric sensors operable to sense the activity based on one or more biometric indicators associated with the entity; (Abstract: “…A plurality of sensor values detected by one or more sensors onboard the mobile device is received over a period of time. A plurality of derived values is calculated from the plurality of sensor values. The derived values are selectively combined to generate one or more abstract values. A presumed activity is identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”;¶2: “..other sensors are also included, such as a proximity sensor to detect the mobile device's proximity to a user's ear, and image or audio sensors for capturing images, voice, and/or video. The data collected from the sensors on a mobile device and other contextual data associated with the mobile device can be used for various applications..¶7: “…A presumed activity corresponding to the plurality of sensor values detected over the period of time is identified, the presumed activity identified from a plurality of possible activities based on a level of similarity between the one or more abstract values and expected values of each of the plurality of possible activities that correspond to the one or more abstract values…”;¶28: “…The derived values calculated for one activity are then compared with derived values of other activities to determine which derived values are better suited for differentiating between classes of activities. In certain implementations, linear discriminant analysis (LDA) is used to identify a combination of features that best characterizes or separates two or more classes of activities…”;¶29; ¶31; Fig 3, 4, ¶48-¶51;¶49: “.... training data 305 is collected and fed into a training module...A likelihood model generator 320 in the training module 302 calculates likelihood models 310 that define the likelihood that certain features are present or have particular values when the mobile device 100 is associated with a particular activity. In particular, certain combinations of derived values 315 associated with an activity may be used to differentiate between the activity and other possible activities. The likelihood models 310 generated by the likelihood model generator 320 define a likelihood that an observed combination of derived values 315 corresponds to a particular activity) Examiner interprets the mobile device of Tu as teaching the intended function of applicant’s collection component...”)
wherein the one or more sensors are biometric sensors operable to sense the activity based on one or more biometric indicators associated with the entity (¶3: “…a plurality of sensor values detected by one or more sensors onboard a mobile device over a period of time is received… “;¶84: “…Other sensors 1016 can also be connected to the peripherals interface 1006, such as a GPS receiver, a temperature sensor, a biometric sensor, or other sensing device, to facilitate related functionalities…”)
Tu discloses all of the above limitations, Tu does not distinctly describe the following limitations, but Johnson however as shown discloses,
updates to a second profile of a second entity determined to be within a defined proximity of the entity wherein the second social media profile for the second entity tagged the entity  (col 5, lines 18-36: “...the module 220 may contain a subject matching submodule for finding other images that include the same people, a timestamp analysis submodule for finding other images that were taken at approximately the same time, and a location analysis submodule for finding other images that were taken at approximately the same location... The metadata analysis module 220 can then aggregate the results from the submodules to generate a list of related images... the metadata analysis module 220 can also use the results from the submodules to refine the location data 312 and activity 314 that are defined for an image 300..”.; lines 52-64:“…The activity recognition module 250 assigns an activity to the image based on the timestamp metadata indicating a close temporal proximity between the image and a specific known activity. The activity recognition may also consider spatial proximity between the image and a known activity in determining whether the image corresponds with a specific known activity…”; col 6 line 64- col 7 line 10: “…The sharing settings 308 is a list of identifiers for additional user accounts and sharing privileges that have been given to each additional user account. Sharing privileges specify the level of access that the contributing user has granted to the additional user accounts. For example, a first user account may only be allowed to view the image, whereas a second user may be allowed to view the image and add tags for additional recognized people 316. In general, the sharing settings 308 may be used to specify a different set of sharing privileges for each additional user account, and each set of sharing privileges specifies specify which items of metadata 304 the user account is allowed to change...”) Applicant’s disclosure vaguely teaches updates to a second social media profile (see ¶41, ¶42) for a second entity wherein the second entity tagged the entity. Giving the broadest reasonable interpretation of the limitation in light of the specification, Examiner interprets the sharing privileges/settings features of Johnson as teaching applicant’s limitation,” updates to a second profile of a second entity determined to be within a defined proximity of the entity wherein the second social media profile for the second entity tagged the entity...”.
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. Johnson teaches a method/system for tagging and sharing photos, videos and activities in an image/photo/video. Johnson further teaches an activity recognition module for receiving and identifying an activity via comparing an image/photo/video to known activities, and providing links to user accounts on external social networking services for sharing purposes. Tu and Johnson are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for activity detection of Tu to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features as taught by Johnson since it allows for user verification of activity metadata and providing links to user accounts on external social networking services for sharing purposes (col 5, lines 18-36; col 6 line 64- col 7 line 10).
Tu and Johnson disclose all of the above limitations, the combination of Tu and Johnson does not distinctly describe the follow limitation, but Santos however as shown discloses,
collects a picture of the entity taken by the system and engaging in the activity,(page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…; page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission)....to automatically send a status update to social networking services...”;Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”;page 20, ¶3: Update the current user status message with the current context…Tag content with the current context…”;¶4: “…our context-aware system provides information on the user activity and current situation for usage in social networking…”; ¶5 8.1, fig 11b Hi5 Personal user profile…Twitter and Hi5, “…We use the inferred context information to publish the current activity and situation to a Twitter account…”page 21, ¶1: “…personal photo albums… system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection… Figure 11(b), 11(c), screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”;Fig 12, 8.2 SAPO Messenger...allows each user to assign a status message that is displayed to all the contacts...”; page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”
a neural network component that: based on the activity data, trains an automated profile updating system to determine the activity in the absence of the activity data and the picture (page 3, ¶4: “...the use of neural networks ...”; page 6, ¶2: “during the training period, the user will set the context manually and the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”; Fig 3, page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”)
and updates the social media profile of the entity based on one or more sensors, and the picture based on a confirmation from the entity responsive to a prompt by the system requesting validation of the activity and that the entity would like for the social media profile to be updated with the activity, and based on qualifying data employed as baseline data to delineate the activity from a second activity wherein the activity and the second activity are both within a scope of possible activities based on data from the one or more sensors (page 3, ¶4: “...the use of neural networks...”;page 6, ¶2: “..during the training period, the user will set the context manually and the system will keep record the sensor readings. This will allow the system to collect a set of training examples. After some time, the system has collected enough examples to be able to infer the user context using stand classification techniques...longer and more frequent training periods will allow for more accurate context inference results...”; Fig 3, page 8: System Architecture “...The system makes use of supervised learning techniques to determine user context...”;page 9, ¶1: “...mobile device, upon having recognized a specific context, can publish that information to a server (subject to user permission) to trigger other actions or customer services, to provide statistical data about user behavior, or to automatically send a status update to social networking services...”; 5.1 Application Layer... different sensor readings and the identified context, as well as a confidence value calculated...A suggestive icon,...presented to the user...”; Fig 9, page 15-16 Context Publication...contexts can be published, upon user permission...”; page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…”;page 20, ¶3: “...Update the current user status message with the current context...Tag content with the current context...”; ¶4, line 2: “…We show how the system publishes the user context to three different social services: first for Twitter…then for Hi5…and finally for the instant messaging client SAPO Messenger…”; Figs 11a-11c, 8.1 Twitter and Hi5: “…These tweets are simple text-based messages, that cannot be longer than 140 characters, which aim at answering the question “What am I doing?”. We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date. Context information is published over a Wi-Fi or GPRS/3G connection… page 22, ¶1: “...message includes the context and its confidence level as well as information about the features for each sensor connected to the smartphone...”) 
Tu discloses a method/system for determining an inferred/presumed activity based on correlating derived data from sensor data using various analytical techniques. Tu further discloses a training module for collecting training data and a likelihood model generator for calculating likelihood models for identifying features/values associated with an activity and to differentiate between one activity and other possible activities. Johnson teaches a method/system for tagging and sharing photos, videos and activities in an image/photo/video. Johnson further teaches an activity recognition module for receiving and identifying an activity via comparing an image/photo/video to known activities, and providing links to user accounts on external social networking services for sharing purposes. Santos discloses neural network and supervised learning techniques to determine user context which makes use of sensors in a user’s mobile device as well as sensors externally conned via Bluetooth to provide user contexts to social networking services. Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (page 6, ¶2, page 9, ¶1; page 15-16 Context Publication, page 20, ¶3, page 22, ¶1). 

With respect to claims 22 and 25,
Tu, Johnson and Santos disclose all of the above limitations, Tu further discloses,
wherein the activity data is a physical activity and wherein the activity data is utilized to determine the physical activity being performed by the entity (¶27: “…a detected motion may most likely correspond to motion empirically associated with a user running with the mobile device. Motion data can be empirically associated with running, for example, using training data obtained from devices carried by users that are running. Other data available to the mobile device, such as GPS data indicating or confirming the mobile device's horizontal speed or prior samples of collected accelerometer data (e.g., collected in one or more sample periods immediately preceding a current sample period), can also be used to determine the overall probability that the user is running with the mobile device at a particular moment…”; ¶48-¶51)
Santos further discloses,
and is used to select the social media site to update from a plurality of social media sites to which the entity is associated. (page 15, Fig 7a-7g: Activities representing the contexts to be recognized and the environments where they have been performed…;page 20, ¶3: Update the current user status message with the current context…”;  ¶4, line 2: “…We show how the system publishes the user context to three different social services: first for Twitter…then for Hi5…and finally for the instant messaging client SAPO Messenger…”; Figs 11a-11c, 8.1 Twitter and Hi5: “…These tweets are simple text-based messages, that cannot be longer than 140 characters, which aim at answering the question “What am I doing?”. We use the inferred context information to publish the current activity and situation to a Twitter account…”; page 21, Table 5, ¶1: “…Our system automates this status updates by publishing the user context periodically so that the user profile is always up-to-date; Context information is published over a Wi-Fi or GPRS/3G connection)… Figure 11(b), 11(c),screenshots from a profile page where user accounts are being updated with context information published automatically by the system…”)
Tu, Johnson and Santos are directed to the same field of endeavor since they share characteristics and capabilities, namely they are related to receiving and assessing user data to identify/determine a user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for determining a presumed activity associated with mobile devices of Tu with the activity confirmation features of Johnson and the context determination and social networking publishing features as taught by Santos since it allows for processing and updating user context/activity to social networking websites upon user permission (page 6, ¶2, page 9, ¶1; page 15-16 Context Publication, page 20, ¶3, page 22, ¶1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al., “Digital Assurance Method and System to Extend In-Home Living”, US Patent Application Publication No US 2006/0033625 A1 relating to a method and system that monitors and analyzes the activities related to physical health.
Utter II, “Activity Attainment Method and Apparatus for a Wellness Application using Data from a Data-Capable Band”, US Patent Application Publication No US 2012/0326873 A1, relating to receiving data representing an activity profile including one or more activities via sensing elements, receiving parameters associated with the one or more activities and performing various analyses to determine a person’s physical, emotional and/or mental state, and sharing the information via a communication platform.
Levine et al., “System and Method for Gathering and Analyzing Biometric User Feedback for Use in Social Media and Advertising Applications”, US Patent Application Publication No US 2013/0280682 A1, relating to a system and method that integrates passive biometric sensors into smart phones or other portable devices to collaborate with or eliminate the "like" button and replace it with a continuous stream of emotional responses across all experiences.
Hall, “Systems and Methods for Integrated Automated Sports Data Collection and Analytics Platform”, US Patent Application Publication No US 2017/0259115 A1, relating to collecting location, movement, impact and biometric data for individuals via wearable sensors in real time during a sports activity and transmitting received information to a cloud-based platform and providing intelligence to different parties via data feeds with real time push.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629